388 So. 2d 1259 (1980)
Glen CHAMBERS, Appellant,
v.
STATE of Florida, Appellee.
No. 80-1126.
District Court of Appeal of Florida, Second District.
September 12, 1980.
Rehearing Denied October 20, 1980.
PER CURIAM.
Glen Chambers appeals from the denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. His motion alleges that he did not receive effective assistance from his privately retained trial counsel. The circuit court summarily denied the motion on the basis that inadequacy of privately retained counsel cannot provide the basis for post-conviction relief.
We recognize that the trial court was without benefit of a recent United States Supreme Court decision, Cuyler v. Sullivan, ___ U.S. ___, 100 S. Ct. 1708, 64 L. Ed. 2d 333 (1980), in which the Court held that ineffective assistance of privately retained counsel, as well as appointed counsel, can provide grounds for federal habeas corpus relief. In an opinion written by Justice Powell, the Court reasoned:
A proper respect for the Sixth Amendment disarms petitioner's contention that defendants who retain their own lawyers are entitled to less protection than defendants for whom the State appoints counsel.... Since the State's conduct of a criminal trial itself implicates the State in the defendant's conviction, we see no basis for drawing a distinction between retained and appointed counsel that would deny equal justice to defendants who must choose their own lawyers.
100 S.Ct. at 1716.
Applying Cuyler v. Sullivan, we hold that appellant's allegations of ineffective assistance of privately retained counsel facially state grounds for post-conviction relief. Accordingly, we have reviewed the transcript of appellant's trial and have determined that nothing therein shows that appellant did not receive reasonably effective assistance of counsel. Meeks v. State, 382 So. 2d 673 (Fla. 1980).
The order denying appellant's motion for post-conviction relief under Rule 3.850 is affirmed.
HOBSON, Acting C.J., and OTT and CAMPBELL, JJ., concur.